NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
\
KIMBERLY-CLARK WORLDWIDE, INC. and
KIMBERLY-CLARK GLOBAL SALES, LLC,
Plain,tiffs-Appellees,
V.
FIRST QUALITY BABY PRODUCTS, LLC and
FIRST QUALITY RETAIL SERVICES, LLC,
Defendants-Appell481 U.S. 770, 778 (1987).
ln deciding whether to grant a stay, pending appeal, this
court "assesses the movant’s chances of success on the
merits and weighs the equities as they affect the parties
and the pub1ic." E.I. du Pont de Nem,ours & Co. u. Phil»
lips Petroleurn C'o., 835 F.2d 277, 278 (Fed. Cir. 1987).
See also StancZard Havens Prods. v. Gencor Indus., 897
F.2d 511 (Fed. Cir. 1990).
Based on the motions papers submitted, and without
prejudicing the ultimate disposition of this appeal by a
merits panel, we determine that First Quality has not met
its burden to obtain a stay of the preliminary injunction.
Accordingly,
IT ls ORDERED THAT:
The motion is denied.
FoR THE CoURT
AUG --2 2010
fs/ J an Horbaly
Date J an Horbaly
Clerk
. FOR
"~assadSt.i9:"L ma
AUG 052 2010
lAN HORBAlX
CLERK

=
*
3
KIMBERLY~CLARK V. FlRST QUALITY
cc: Constantine L. Trela, Jr., Esq.
S
Kenneth P. George, Esq.